By a complaint consisting of several counts or causes of action, the petitioner instituted a suit in the superior court for $500 alleged to have been earned as commission while in the employment of the defendants therein named. A demurrer interposed upon the ground that said court had no jurisdiction of the action was sustained, and the plaintiff has petitioned for a writ ofmandamus to require the overruling of the demurrer and a trial of the issues.
[1] The superior court is without jurisdiction of the subject matter of the action. (Scott v. Superior Court, 108 Cal.App. 764
[292 P. 290].) The complaint contains *Page 523 
certain allegations as to the inability of the plaintiff to ascertain the amount of business transacted by defendants, and prays an accounting, but since the amount alleged to be due the plaintiff is elsewhere stated as a definite sum the averments are not sufficient to confer jurisdiction. (Kinley v. Thelen,158 Cal. 175 [110 P. 513].)
The writ is denied.
Thompson (Ira F.), J., and Archbald, J., pro tem., concurred.